Tom Glaze, Justice, concurring. I concur. It has long been settled law in Arkansas that a partial payment will revive a debt barred by limitations, or form a new point from which the statute will begin to run. Johnson v. Spangler, 176 Ark. 328, 2 S.W.2d 1089 (1928) (this court held that a payment made after a note was barred revived the indebtedness and a new [limitations] period of five years began to run from the date of payment). In McNeil v. Rowland, 198 Ark. 1094, 132 S.W.2d 370 (1939), this court further stated that, where it has been established that sums of money were paid by a debtor to a creditor, the presumption is that the money so paid was intended as payment on the debt and not as gifts or donations. Id. Here, appellee Robert R. Hempel received medical services from the appellant Bull Shoals Community Hospital during the month of May of 1987, but Hempel made no payments on his bill for services. After more than four years had passed from his receipt of medical services, Hempel volunteered a five-dollar payment to the hospital on his past services. Although the applicable two-year statute of limitations had run pertaining to Hempel’s past medical services, his 1992 five-dollar payment revived the previously barred indebtedness. Ark. Code Ann. § 16-56-106 (1987). For the above reasons, I agree with the majority to reverse.